Citation Nr: 9910631	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-13 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which continued the evaluation of the 
veteran's posttraumatic stress disorder (PTSD) at 50 percent.

By his representative's letter of June 1998, the veteran made 
a claim for service connection for depression/dysthymia on a 
secondary basis. The veteran's representative argues that an 
adequate evaluation of PTSD cannot be made without assessing 
the veteran's depression and dysthymia, first diagnosed in a 
July 1996 VA examination.  However, as this claim is not 
inextricably intertwined with the claim for PTSD currently on 
appeal, it should be afforded a separate evaluation.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (holding 
that a claim for a new mental disorder is a new claim for the 
purpose of jurisdiction when the new disorder had not been 
diagnosed and considered at the time of the prior notice of 
disagreement).  To the extent there is question whether a 
psychiatric symptom arises from depression/dysthymia or from 
PTSD, the Board will give the veteran the benefit of the 
doubt and consider all psychiatric symptoms as part of the 
service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).

In a separate matter, the RO determined that pension benefits 
were overpaid to the veteran, and the veteran requested a 
waiver of recovery of the overpayment.  After notification 
that the waiver request was denied, the veteran's 
representative, by letter of December 1998, asked for 
reconsideration of the denial, or, in the alternative, 
implementation of a payment plan.  This matter is referred to 
the RO for appropriate action.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's PTSD is not productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Codes 9411, 
9440 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
PTSD should be increased to reflect more accurately the 
severity of his symptomatology.  As a preliminary matter, the 
Board notes that the veteran's claim of increased severity of 
the service-connected disability is well-grounded, and that 
the RO has satisfied the duty to 

assist the veteran.  See Caffrey v. Brown, 6 Vet. App. 337, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

By rating decision dated June 1995, the RO granted service 
connection for the veteran's PTSD, evaluated as 50 percent 
disabling.  The claim from which this appeal ensues was filed 
in February 1998, after the November 1996 effective date of 
the new regulations pertaining to psychiatric disorders, so 
former regulations are inapplicable.  See 61 Fed. Reg. 52695-
52702 (1996) (presently codified at 38 C.F.R. §§ 4.125- 4.130 
(1998).  PTSD is evaluated pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9440, which provides for a rating formula for 
mental disorders as follows:  a 50 percent evaluation is 
assigned if there is occupational and social impairment due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation 

and mood; difficulty in establishing and maintaining 
effective work relationships.  A 70 percent evaluation is 
assigned if there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is assigned if there is total social and 
occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).  At any level of evaluation, a mental disorder 
shall be evaluated "based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of examination."  38 C.F.R. 
§ 4.126(a) (1998).

The record is devoid of any treatment records.  A review of 
the five VA examinations which have been performed since 1995 
reveals general consistency of symptoms over time since the 
initial evaluation of 50 percent in 1995.  The veteran has 
complained of strong memories of Vietnam experiences, sleep 
interference, avoidance of crowds and strangers, marital 
discord, occasional anger, difficulty with loud noises, and 
trouble working with others.

In conjunction with a previous claim for increased 
evaluation, a May 1997 VA examination was performed.  The 
examiner found that the veteran was polite, 

pleasant and cooperative and had good production and 
continuity of thought.  His speech was goal-directed and he 
was alert and oriented times 4.  His memory was intact and 
his relationship to reality was good.  His insight and 
judgment were fair to good, and he had no suicidal or 
homicidal ideation.  His affect was euthymic and mood was 
described by the veteran as cranky.  He was given a Global 
Assessment of Functioning (GAF) score of 55-60.

At a subsequent VA examination in March 1998, the examiner 
observed that the veteran appeared unkempt and had poor 
hygiene.  He stared away from the examiner, and exhibited 
increase in emotion when discussing his Vietnam 
recollections.  He was non-spontaneous but responded to 
direct questions in a hesitant manner.  He was coherent and 
goal directed and there was no evidence of a thought 
disorder.  His mood was depressed and affect flattened.  He 
was oriented times 3, had no memory impairment, and his 
insight was adequate.  According to the examiner, the 
veteran's intrusive thoughts had not increased in severity or 
intensity.  His GAF score remained 55 to 60 and the examiner 
concluded that, based upon the evidence in the claims file 
and the examination, there did not appear to be any 
significant change in the examination as compared to the 
previous rating.

As previously noted, there are no treatment records.  The 
veteran has told a VA examiner that he has attended PTSD 
support group meetings, however there are no clinical records 
from these meetings in the file.  The record contains 
statements from the veteran's wife, daughter, son and sister, 
attesting to the veteran's mood and behavior.  These 
statements indicate that the veteran is often preoccupied 
with Vietnam and experiences a great deal of emotion 
associated with Vietnam.

There is no evidence that the veteran manifests the degree of 
difficulty in everyday functioning which would warrant a 70 
percent evaluation.  He has not exhibited suicidal ideation, 
violence or any of the irrational behaviors included in the 
rating criteria for a 70 percent evaluation.  He does have 
friends, indicating an ability to 

maintain relationships.  Most importantly, the examiner, 
performed a review of the claims file, including the 
statements of his family members, evaluated the veteran, and 
concluded that there had been no significant change compared 
with the previous rating.  Given that the record is devoid of 
any treatment records to show a worsening of the veteran's 
condition, the VA examination report is the sole basis on 
which an evaluation can be determined.  Based on that report, 
an increased evaluation is not justified at this time.

ORDER

An increased evaluation for PTSD is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

